AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
                                                                                                        FILED
                                                                   NOV 1 3 2018
                                    UNITED STATES DISTRICT ( 'ou ~T
                                                                                                  CLERK U 5 DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFO                        ~THERN DisTRICT OF CAlJFORNIA
                                                                                             BY                           DEPUTY
             UNITED STATES OF AMERlCA                                 JUDGMENT 11'           n. '-'.lj""l~AL     LASE
                                                                      (For Revocation of Probation or Supervised Release) 

                                                                      (For Offenses Committed On or After November 1, 1987)

                               V.
            MARC ANTHONY LOEFFLER (l)
                                                                         Case Number:        17CR2572-GPC

                                                                      DOUGLAS C. BROWN
                                                                      Defendant's Attorney
REGISTRATION NO.                51228066
D°
THE DEFENDANT: 

r8l admitted guilt to violation of allegation(s) No.        4


o    was found guilty in violation ofallegation(s) No.                                                  after denial of guilty. 

                                                          --------------------------
Accordingly, the court has a4judicated that the defendant is guilty of the following allegation(s): 


Allegation Nnmber                 Nature of Violation 

            4                     Unlawful use of a controlled substance andlor Failure to Test




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      November 9, 2018



                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                     17CR2572-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                  MARC ANTHONY LOEFFLER (1)                                              Judgment - Page 2 of2
CASE NUMBER:                17CR2572-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 ELEVEN (11) MONTHS




 o	      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZi 	   The court makes the following recommendations to the Bureau of Prisons:
         The recommends that the defendant NOT be placed in a halfway house.




 o	      The defendant is remanded to the custody of the United States Marshal.

 o	      The defendant shall surrender to the United States Marshal for this district:
               at                          A.M.                on
                -----------------
         o 	 as notified by the United States Marshal.
                                                                    ------------------------------------
         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o       Prisons: 

         o     on or before 

         o	    as notified by the United States Marshal. 

               as notified by the Probation or Pretrial Services Office. 


                                                        RETURN
 I have executed this judgment as follows:
                                  __________________________ to ______________________________
         Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL 




                                      By 	                   DEPUTY UNITED STATES MARSHAL



                                                                                                       17CR2572-GPC
